TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

═══════════════
NO. 03-05-00476-CV
═══════════════



In re Phillip J. Leonard, M.D.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




O R D E R

PER CURIAM
                        Relator Phillip J. Leonard, M.D., has filed a motion for temporary relief in
conjunction with his petition for writ of mandamus, requesting a stay of discovery and other
proceedings in this case pending our resolution of the merits of the petition for writ of mandamus. 
We grant Leonard’s motion for temporary relief.
                        Nothing in this order should be construed as an expression of this Court’s opinion on
the merits of the petition for writ of mandamus.
                        It is ordered September 22, 2005.
 
Before Chief Justice Law, Justices Pemberton and Waldrop